Filed 7/5/22 P. v. Palacios CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                  B314640

     Plaintiff and Respondent,                               (Los Angeles County
                                                              Super. Ct. No. BA488688)
                   v.

JAMES A. PALACIOS,

     Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County. Frederick N. Wapner, Judge. Affirmed.

     Glenn L. Savard, under appointment by the Court of
Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.



                                        **********
        In October 2020, defendant and appellant James A.
Palacios agreed to plead no contest to one count of assault by
means of force likely to produce great bodily injury (Pen. Code,
§ 245, subd. (a)(4)) in exchange for a sentence of 90 days in jail,
five years of probation and mental health counseling. Defendant
waived his trial rights on the record. Counsel joined in the
waivers and stipulated to a factual basis for the plea. The court
found defendant’s waivers to be knowingly and voluntarily made,
accepted defendant’s plea and found him guilty of the assault.
       In accordance with the plea agreement, the court
suspended imposition of sentence, placed defendant on five years
formal probation, awarded him 173 days of custody credits and
ordered him to complete mental health counseling through the
probation department. Defense counsel advised the court
defendant was homeless and requested accommodation on the
imposition of fines and fees. The court ordered fines and fees
stayed pending a finding of defendant’s ability to pay them. The
prosecutor dismissed the remaining charges.
       Less than a month later, defendant was arrested for
robbery and shoplifting. The prosecution sought revocation of
probation in lieu of a new prosecution.
       At the probation violation hearing held January 4, 2021,
the court revoked probation and ordered it reinstated on the
same terms and conditions, with the additional term that
defendant serve 180 days in jail. Defendant was credited with
101 days of time served. The court admonished defendant to
follow through with the order for mental health counseling and to
attempt to address his drug problems.
       On March 20, 2021, defendant was arrested for making
criminal threats (Pen. Code, § 422). A contested probation




                                 2
violation hearing was held on July 14, 2021. The victim, Ellis
Frederick, testified that defendant approached her while she was
standing outside a Home Depot store. When Ms. Frederick
declined defendant’s offer to drink some of his whiskey, he
became irate and followed her around the parking lot, yelling at
her and threatening to kill her. Christian Villela, one of the
store’s security employees, also testified to defendant’s actions as
well as his own efforts to assist Ms. Frederick until the police
arrived.
       Defendant testified in his own defense and said he had not
threatened to kill Ms. Frederick, only saying that he “should” kill
her, not that he would kill her. Defendant was upset that she
had disrespected him and felt he was the victim of a hate crime.
He said he had phoned the police as well because he felt
threatened.
       Before the court ruled, the prosecutor said that in light of
defendant’s apparent mental health issues, he was willing to offer
a one-year residential mental health program in lieu of prison
time. Otherwise, for public safety reasons, he was requesting the
high term be imposed. After talking with defendant, defense
counsel requested imposition of the low term and did not indicate
there was any willingness by defendant to consider a residential
treatment program.
       The court found defendant in violation of probation and
imposed a midterm of three years, with a credit of 583 days. This
appeal followed.
       We appointed appellate counsel to represent defendant.
Defendant’s appointed counsel, Glenn Savard, filed a brief
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende) in
which no issues were raised.




                                 3
       The Wende brief included a declaration from Mr. Savard in
which he explained his inability to locate defendant to discuss his
case and serve him with the requisite documents. Mr. Savard
explained he contacted the Department of Corrections and
Rehabilitation, the Los Angeles County Sheriff’s Department and
defendant’s former trial counsel, deputy public defender Ryan
Wolfe. Mr. Savard attested that neither entity, nor Mr. Wolfe
had knowledge of defendant’s whereabouts or any new address
for him. The Department of Corrections and Rehabilitation
advised Mr. Savard that defendant had been discharged on
February 5, 2022, with no forwarding address. Mr. Savard also
called the last known telephone number for defendant but
received an automated recording that the number was no longer
in service. Mr. Savard stated his willingness to brief, upon
request, any issues we may have following our independent
review of the case.
       We have examined the entire record of proceedings
submitted to this court and are satisfied that appointed counsel
fully complied with his responsibilities. We also find that counsel
demonstrated reasonable due diligence in attempting to locate
defendant. We find no arguable appellate issues.
                          DISPOSITION
       The judgment of conviction is affirmed.

                               GRIMES, J.
WE CONCUR:
                   STRATTON, P. J.         HARUTUNIAN, J.*

*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 4